Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Davenport Registration No. 72,756 on August 31, 2022.
The applicant has been amended as follows:


In the claim:
Claim 7 (currently amended):
The method of claim 1[12], wherein the receiving the input comprising further vehicle-specific information comprises:
receiving, from an external device, an accident report of the vehicle; and
associating, to the one or more instances of damage, accident-specific data from the accident report.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Grant et al (U.S. Patent No. 10,380,694) as title Collection of Crash Data Using Autonomous or Semi-Autonomous Drones discloses A system for collecting vehicle crash data at a vehicle crash site of a vehicle crash. Collecting and processing vehicle crash data from a vehicle crash site of a vehicle crash with an unmanned aerial vehicle (UAV) including at least one sensor. The sensor may include a camera, thermal camera a GPS sensor or unit, a range sensor and an audio sensor. The UAV may be automatically deployed from an emergency response vehicle to collect the vehicle crash data with at least one sensor. The UAV may transmit the vehicle crash data to a remote computing device and an insurance computing device to be processed.
Purifoy et al (U.S. Pub No. 2009/0018859 A1) as title Method for Vehicle Repair Estimate and Scheduling discloses a method for producing a repair estimate and scheduling for repairing a vehicle having one or more defects using a portable computing device. This invention is directed to a system for producing a repair estimate for repairing defects on vehicle of a customer comprising: an interactive input displaying member is capable of displaying and inputting data, a first database accessible from the portable computing device, a second database accessible from the portable computing device. Receiving a VIN of the vehicle, retrieving vehicle data from a first database, receiving individual damage data, retrieving individual cost data from second database, displaying the cost data, receiving input for generating a repair selecting specifying whether each of said defects is to be repair selection.
The examiner has found that the prior arts of the record do not appear to teach or suggest or render obvious the claimed limitation as recited in independent claims and subsequent dependent claims, thus the invention is patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 31, 2022
/THU N NGUYEN/Examiner, Art Unit 2154